DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “121”, in reference to a medium circulating channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference characters "121" and "161" have both been used to designate a medium circulating channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1” as shown in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, while further including implied phrase, such as “Provided is…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-13,and 19-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 19 recite, “a refrigerant compressor configured to compress the refrigerant vaporized in the evaporation device into high-temperature and high-pressure liquid refrigerant”, which fails to comply with the enablement requirement, as the subject matter recited in the claims was not described in the specification in such a way as to enable one skilled in the art, in which it pertains, or with which it is most nearly connected, to make and/or use the invention.
First, the claim suggests that the compressor receives a gasified refrigerant from an evaporation device, but then the compressor performs compression to turn the gasified refrigerant into a high-pressure, high-temperature liquid refrigerant. Based on understood concepts within the general compression-refrigeration cycle. The evaporator, which accepts heat from an exterior temperature source, evaporates the refrigerant and leaves the evaporator as a superheated vapor. This vapor is then supplied directly to a compressor inlet, wherein the compressor isentropically compresses the refrigerant to a superheated vapor (see NPL: Vapour-Compression Refrigeration Cycle Definition - Retrieved July 2017). Therefore, it is evident that a compressor, within a refrigeration cycle which includes at least an evaporator and a condenser, compresses the gasified refrigerant, under adiabatic and reversible conditions (isentropic), such that the gasified refrigerant would be compressed to a higher pressure and temperature (due to the increase in pressure from the compression not due to heat exchanger, e.g., adiabatic) gasified refrigerant. It is not conceivable, based on the current state within the mechanical arts how a compressor, which is not a heat exchanger or a device which is intended to undergo heat liquid refrigerant from a fluid received at the inlet as a gas/vapor phase. More so, liquid within a compressor, is not only a problem which can result in slugging and flooding of a compressor (see NPL: The Professor_ Flooding and Slugging - TOMCZYK (August 2010)), but is considered to be incompressible, as liquids require a great deal of energy for very little compression, which would result in the vapor-compression cycle being inoperable.  For this, the specification does not provide clearly: (1) how the compressor is capable of generating a liquid from a gaseous/vapor phase, (2) how the compressor has overcome or operates given the multitude of issues resulting from slugging and flooding of the compressor when liquid is provided therein, and (3), how the compress is capable of compression a liquid refrigerant or forming a compressed liquid refrigerant when received at the supply end as a gaseous/vapor refrigerant. 
Based on the above, the following factors have been considered:
(1) Level of Ordinary Skill in the Art – Those having ordinary skill within the pertinent art would not be enabled to make or use the claimed invention without undue experimentation, as it is not clear how the compressor results in a high-temperature, high-pressure liquid refrigerant when a gaseous refrigerant is supplied from the evaporator to the compressor’s inlet.
(2) Level of Predictability in the Art – As those having ordinary skill within the art would not provide a compressor within a vapor compression system as claimed, it is found that there is no predictability within the art to provide that such a device, as such a device does not exist within the prior art, with a compressor even capable of taking a gaseous state of refrigerant and compressing it to a high-pressure, high-temperature liquid refrigerant. In fact, compressors undergo adiabatic and reversible compression, such that compressors within the refrigeration cycle are not capable of providing heat exchange to the exterior to adequately remove heat from 
(4) The Amount of Direction Provided by the Inventor – The Inventor, at the time the present application was effectively filed, has given no direction as to how the compressor is operable to compress a gaseous refrigerant into a high-pressure, high-temperature liquid refrigerant.
(5)The Existence of Working Examples – There are no working examples of such a compressor within the prior art field of endeavor or pertinent prior art.
(6) The Quantity of Experimentation Needed to Make or Use the Invention – Such a claimed device would require “undue experimentation”, as it would require a person of ordinary skill within the relevant, or pertinent, art to provide an air conditioner, which undergoes a vapor-compression cycle, with a compressor that necessarily would need to be able to generate through a compression cycle a liquid refrigerant from a gaseous state supplied from an evaporator to an inlet of the compressor.
Due to these factors, the application, as filed, would not teach one skill in the art how to make and/or how to use the full scope of the claimed invention without undue experimentation. 
Claims 2-9 and 12-13 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of enablement.
Claims 20-23 depend from rejected claim 19, and therefore, are further rejected under 35 U.S.C. 112(a) for lack of enablement.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 9, 12-13, 16-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the height" in line 4 with regards to a direction related to the medium tube.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 9 depend from rejected claim 2, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 3 recites the limitation "the radial direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from rejected claim 3, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 5 recites the limitation "the height" in line 5 with regards to a direction related to the medium tube.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 depend from rejected claim 5, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 6 recites the limitation "the radial directionline 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends from rejected claim 6, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 9 recites, “…a housing in which the medium tube and the fin placed; wherein the housing is integrally molded by extrusion with the medium tube and the fin, or the medium tube and the fin are molded by extrusion and the housing is formed independently of the medium tube and the fin…”, which renders the claim indefinite, in view of the limitations of “a plurality of medium tubes” recited in claim 2, which claim 9 directly depends. The claim appears to only be related to a single medium tube, wherein there are a plurality of medium tubes provided within the combination of structures recited in claim 2. It is unclear whether the metes and bounds are directed to a single medium tube of the plurality of medium tubes or if there is only one medium tube, which would contradict the previous recitation of a plurality. For examination purposes, it is being construed that the claim limitation is directed to the plurality of medium tubes.
Claim 12 recites the limitation "the air inlet port of the condensation device" and “the exhaust port of the condensation device” in lines 15-16 with regards the structure of the condensation device within the closed box.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 depends from rejected claim 12, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 13 recites the limitation "the same seat body" in line 6 with regards a structure which the condensation device and evaporation device are both associated with.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the height" in line 4 and “the radial direction
Claim 18 depend from rejected claim 16, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 17 recites the limitation "the radial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, “…a housing in which the medium tube and the fin placed; wherein the housing is integrally molded by extrusion with the medium tube and the fin, or the medium tube and the fin are molded by extrusion and the housing is formed independently of the medium tube and the fin…”, which renders the claim indefinite, in view of the limitations of “a plurality of medium tubes” recited in claim 16, which claim 18 directly depends. The claim appears to only be related to a single medium tube, wherein there are a plurality of medium tubes provided within the combination of structures recited in claim 16. It is unclear whether the metes and bounds are directed to a single medium tube of the plurality of medium tubes or if there is only one medium tube, which would contradict the previous recitation of a plurality. For examination purposes, it is being construed that the claim limitation is directed to the plurality of medium tubes.
Claim 20 recites the limitation "the height" in line 4 and “the radial direction” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 depend from rejected claim 16, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 21 recites the limitation "the height" in line 5 and “the radial direction” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites, “…a housing in which the medium tube and the fin placed; wherein the housing is integrally molded by extrusion with the medium tube and the fin, or the medium tube and the fin are molded by extrusion and the housing is formed independently of the medium tube and the fin…”, which renders the claim indefinite, in view of the limitations of “a plurality of medium tubes” recited in claim 20, which claim 22 directly depends. The claim appears to only be related to a single medium tube, wherein there are a plurality of medium tubes provided within the combination of structures recited in claim 20. It is unclear whether the metes and bounds are directed to a single medium tube of the plurality of medium tubes or if there is only one medium tube, which would contradict the previous recitation of a plurality. For examination purposes, it is being construed that the claim limitation is directed to the plurality of medium tubes.

Claim Objections
Claims 9, 15, 18, and 22 are objected to because of the following informalities:  
Claim 9 recites, “wherein the heat exchange structure further comprises a housing in which the medium tube and the fin placed”, which should be corrected to - - wherein the heat exchange structure further comprises a housing in which the medium tube and the fin are placed- -
Claim 18 recites, “wherein the heat exchange structure further comprises a housing in which the medium tube and the fin placed”, which should be corrected to - - wherein the heat exchange structure further comprises a housing in which the medium tube and the fin are placed- -
Claim 18 recites, “wherein the heat exchange structure further comprises a housing in which the medium tube and the fin placed”, which should be corrected to - - wherein the heat are placed- -
Claim 15 recites, “…an evaporation device comprising an heat exchange structure…”, which should be corrected to - -…an evaporation device comprising: [[an]] a heat exchange structure… - -
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over COLARD (EP 2402700 A1 – published 4 January, 2010; see English Machine Translation provided by the Examiner), in view of GOODMAN (NPL: Heating & Cooling 101 – GOODMAN (16 April, 2017).
As to claim 15, COLARD discloses an evaporation device (the whole of structure shown in figure 10b or a part of the structure shown in figure 10b; par. 43, lines 389 – 390) comprising an heat exchange structure (at least wall of tube, 2; par. 44, lines 396-407) integrally molded by MPEP 2113-I recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior art product was made by a different process.” In this case, it appears that the Applicant is attempting to provide that the heat exchange structure is integrally molded through an extrusion process. However, the claimed limitations are given limited patentable weight, as the formation of the heat exchange structure defined by COLARD is a tubular structure, which is provided with an interior and exterior, which is integral in itself for being a single component, at least, per the requirements of the heat exchange structure.), which is provided with at least one medium circulating channel (at least an interior medium circulating channel in the tube, 2; par. 43, lines 386-387);
wherein the evaporation device is configured to evaporate and gasify refrigerant to output cold fluid(OFFICIAL NOTICE that evaporators by nature are well-known and old to be configured to evaporate a working fluid flowing within the heat exchangers tubes through heat exchange with an exterior fluid to the fluid that is warmer. When the warmer exterior fluid contacts the heat exchanger the interior refrigerant evaporates and becomes a gaseous refrigerant, thereby cooling the exterior fluid), and a plurality of fins (10 and 20) are formed on the outer periphery of the medium circulating channel(par. 44, lines 396-407) and arranged at intervals to form gaps allowing airflows to pass through(see figures 1a-9 of COALRD; par. 22, lines 221-222; par. 25, lines421-422).
	Wherein COLARD discloses in paragraph 43, lines 389-390, the heat exchanger structure of figure 10b is used as an evaporator in a heat pump system, but does not explicitly disclose that 
	GOODMAN, however, provides description on how heat pump systems operate, and are structurally provided. As stated at page 1, within the description of the air-conditioning mode of the heat pump system, an evaporator is the inside coil of the system, and a fan which is upstream of evaporator, due to air being pulled into the ductwork which is supplied to the air handler which includes the evaporator (see figure at pg. 3, in view of description of pg. 1 within the air conditioning mode of the heat pump), such that the evaporator absorbs heat from the air passing over it, so as to cool and dehumidified the air which is then supplied back to the home/dwelling it is associated therewith (pg. 1, with the air conditioning mode of the heat pump description). In view of this, COLARD providing the evaporator device within the heat pump system would necessarily provide that the indoor coil is an evaporation device which outputs old air, due to a fan forcing the air through the ductwork to the indoor coil for such air-conditioning. More so, it would have been obvious to provide a fan upstream of the evaporator for the purpose of pulling air into the ductwork to force the airflow over the evaporation device, acting as the indoor unit of the air conditioner system, so as to provide appropriate conditioning thereof which is then provided back to the house/dwelling. In particular, this enables occupants to be comfortable, which is a known concept for the use of air-conditioners. Therefore, the claimed invention would have been obvious to those having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide the evaporation device of COLARD, which is applied to a heat pump system, to be an indoor unit with a fan for the purposes and understood operation described above. 

As to claim 16, COLARD, as modified, further discloses wherein the heat exchange structure comprises a plurality of medium tubes (at least two tubes, 2; par. 43, lines 386-387), the medium circulating channel is formed inside the medium tube (hollow interior of the tubes, 2, described in par. 22, lines 201-202 and 44,line 399), the fins extending in the height direction of the medium tube (figures 10a and 10b, in view of at least figure 6, which shows the extension direction of the fins), and an outer wall(3) of each one of the medium tubes is connected to the fins (par. 44,lines 398-407; see figures 10a and 10b);
wherein one of the medium tubes is located at the geometric center of the heat exchange structure (see annotated figure 10a/10b of COLARD), the rest of the medium tubes are distributed in a circumference around the medium tube(see annotated figure 10a/10b of COLARD), and the fins extend in the radial direction around the medium tube at the geometric center on the outer periphery of the medium tube(see annotated figure 10a/10b of COLARD; par. 44, lines 401-407).

    PNG
    media_image1.png
    940
    1149
    media_image1.png
    Greyscale

Annotated Figure 10a/10b of COLARD
As to claim 18,COLARD, as modified, previously taught wherein the heat exchange structure further comprises a housing in which the medium tube and the fin placed (in view of the description of GOODMAN to provide the evaporation device within ductwork which is supplied an airflow for conditioning.
MPEP 2113-I recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior art product was made by a different process.” In this case, it appears that the Applicant is attempting to provide that the housing independent from the medium tubes and fins formed through integrally molding by an extrusion process. However, the claimed limitations are given limited patentable weight, as the formation the fins and medium tube are discussed in COLARD to be formed in such a way to provide them integral to one another, par. 44, lines 396-407, via welding process such that the product would be an integral structure of the two components).	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over COLARD (EP 2402700 A1 – published 4 January, 2010; see English Machine Translation provided by the Examiner), in view of GOODMAN (NPL: Heating & Cooling 101 – GOODMAN (16 April, 2017) and VALIYA-NADUVATH (US 7,802,439 B2 – published 29 September, 2010).
As to claim 17, COLARD, as modified, further discloses wherein the heat exchange structure comprises at least two medium circulating channels (channel formed exterior to the tubes, 2, and between the fins, 10/20, par. 22, lines 221-222 and par. 24, lines 241-242 and channel formed interior to the tubes, 2, for circulation of fluid as described in par. 22,lines 201-202) and at least one medium tube(at least one tube, 2, shown in figure 10a-10b), wherein a part  channel formed interior to the tubes, 2, for circulation of fluid as described in par. 22,l ines 201-202, and the other part of the medium circulating channel is formed by the fins channel formed exterior to the tubes, 2, and between the fins, 10/20, par. 22, lines 221-222 and par. 24, lines 241-242, the fins extending in the height direction of the medium tube(figures 10a and 10b, in view of at least figure 6, which shows the extension direction of the fins);
wherein one of the medium tubes is located at the geometric center of the heat exchange structure (see annotated figure 10aA/10bA), and the medium circulating channels formed by the fins are distributed in a circumference around the medium tube at the geometric center(see annotated figure 10aA/10bA; par. 44,lines 401-407);
wherein the fins extend in the radial direction from the medium tube located at the geometric center(see annotated figure 10aA/10bA; par. 44,lines 401-407).

    PNG
    media_image2.png
    940
    1149
    media_image2.png
    Greyscale

Annotated Figure 10a/10b of COLARD
However, COLARD, as presently modified, does not explicitly disclose wherein a plurality of protrusions protruding inward are provided on the inner wall of the medium tube.
VALIYA-NADUVATH is within the relevant field of endeavor provided a heat exchanger design used in an air conditioner (abstract, lines 1-4). VALIYA-NADUVATH teaches, wherein a medium tube incorporates a plurality of protrusions (130/140, 154, and 168; figures 8-10) are protrusions protruding inward and provided on an inner wall of the medium tube (col.9, line 22 – col.10, line 29). The purpose of the protrusions are to provide increase the surface area for heat transfer, while also provided mechanical support within the tube (col.9, lines 25-28). Furthermore, the addition of the protrusions allow for the flow within the tube to be mix creating a more homogenous phase distribution within the tube (col.9, lines 32-34; col.10,lines 18-37). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, COLARD, further in view of the teachings of VALIYA-NADUVATH, to increase heat transfer surface area, provide mechanical strength, and ensure better homogeneity of the phases within the medium tube by the addition of a plurality of protrusions protruding inward and provided on the inner wall of the medium tube.  More so, in doing so, the protrusions would be provided on each tube of the structure of COLARD, including that at the geometric center of the defined heat exchange structure.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/30/2021